Citation Nr: 0925282	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-27 997	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
end stage renal disease, diabetic retinopathy, peripheral 
neuropathy, diabetic gastroparesis, and coronary artery 
disease, to include as being the result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for insulin dependent diabetes mellitus with 
diabetic retinopathy, peripheral neuropathy, diabetic 
gastroparesis, renal disease, and coronary artery disease, to 
include as being the result of exposure to herbicides.  

In November 2003 and May 2004, the Board remanded the claim 
for additional development and adjudicative action.  After 
completion of the Board's requested development, the case was 
returned for appellate review.

In November 2005, the Board denied the Veteran's claim of 
entitlement to service connection for diabetes mellitus with 
end stage renal disease, diabetic retinopathy, peripheral 
neuropathy, diabetic gastroparesis, and coronary artery 
disease, to include as being the result of exposure to 
herbicides.  In March 2006 and April 2006, the Veteran's 
attorney filed motions for reconsideration of the Board's 
November 2005 decision based upon the discovery of new and 
material evidence in the form of pertinent military records 
from the service department.  In June 2006, a Deputy Vice 
Chairman of the Board granted the motion.  As such, this 
remand, by an expanded panel, replaces the prior Board 
decision which has been vacated by the Board's grant of 
reconsideration.  38 U.S.C.A. § 7103(b)(1)(B)(3); see also 
VAOPGCPREC 70-91, VAOPGCPREC 89-90.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Review of the record discloses that following the November 
2005 Board decision, the Veteran's attorney submitted a copy 
of the 1970 ship log for the U.S.S. Hollister in conjunction 
with the motions for reconsideration.  This evidence was not 
previously considered and is pertinent to the claim currently 
on appeal.  By letter dated in April 2009, the Board notified 
the Veteran and his attorney that the Veteran had the right 
to have the new evidence reviewed by the RO prior to the 
Board's adjudication of the claim.  This letter provided the 
Veteran the option of waiving RO review or remanding the 
claim to the RO for initial consideration of the new 
evidence.  Neither the Veteran nor his attorney responded.  

Because the Veteran has not waived the right to initial RO 
review of the newly submitted evidence, the case must be 
remanded for due process considerations.  See 38 C.F.R. § 
20.1304(c) (2008).

Accordingly, the case is REMANDED for the following action:  

After accomplishing any development 
deemed appropriate, readjudicate the 
claim of entitlement to service 
connection for diabetes mellitus with end 
stage renal disease, diabetic 
retinopathy, peripheral neuropathy, 
diabetic gastroparesis, and coronary 
artery disease, to include as being the 
result of exposure to herbicides.  If the 
benefit sought in connection with the 
appeal remains denied, the Veteran and 
his attorney should be provided with an 
appropriate Supplemental Statement of the 
Case and given the appropriate time 
period within which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
              ALAN S. PEEVY                                       
RAYMOND F. FERNER
	             Veterans Law Judge                                  
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



